      Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
IN RE: CAROLE RICHARDS,                :
                                       :
                         Debtor.       :
                                       :
-------------------------------------- :
                                       :
CAROLE RICHARDS,                       :
                                       :
               Plaintiff/Appellant,    :           20cv4412 & 20cv4468
                                       :                  (DLC)
                  -v-                  :
                                       :                  OPINION
CREDIT SUISSE FIRST BOSTON MORTGAGE    :                 AND ORDER
SECURITIES CORP., CSAB MORTGAGE-BACKED :
PASS-THROUGH CERTIFICATES, SERIES      :
2006-1, WELLS FARGO BANK, N.A., U.S.   :
BANK                                   :
NATIONAL ASSOCIATIONS, and employees, :
directors, representatives, and        :
affiliated companies, of any of the    :
above-named defendants, who directly   :
or indirectly have participated, or    :
participate, in the submission, in     :
this or a related court proceeding, of :
information that he, she, or it knows :
to be untrue, said defendant(s) to be :
identified,                            :
                                       :
               Defendants/Appellees.   :
                                       :
-------------------------------------- X

APPEARANCES:

For appellant Carole Richards:

M Bradford Randolph
M. Bradford Randolph, Esq., PLLC
45 Rockefeller Plaza, Fl 20
New York, NY 10111
      Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 2 of 9




For appellees Wells Fargo Bank N.A., U.S. Bank National
Association, Credit Suisse First Boston Mortgage Securities
Corp.:

Christopher A. Lynch
Reed Smith LLP (NYC)
599 Lexington Avenue
New York, NY 10022

DENISE COTE, District Judge:

     Carole Richards appeals a denial of a motion for

reconsideration by the United States Bankruptcy Court for the

Southern District of New York (“Bankruptcy Court”).         For the

reasons stated below, the denial is affirmed.

                              Background

     Appellant Carole Richards (“Appellant”) filed for

bankruptcy under Chapter 13 of the United States Bankruptcy Code

on August 28, 2017.    U.S. Bank National Association (“U.S.

Bank”), acting as the trustee for CSAB Mortgage-Backed Pass-

Through Certificates Series 2006-1 (“Lender”), filed a proof of

a secured claim on October 27, 2017.       The claim was in the

amount of $1,827,403.81 for a mortgage on the Appellant’s real

property located on East 128th Street in Manhattan (“Proof of

Claim”).   In support of the claim, U.S. Bank filed a copy of the

mortgage note (“Note”).

     After unsuccessfully challenging the Lender’s Proof of

Claim, the Appellant instituted an adversarial proceeding on



                                   2
      Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 3 of 9




October 1, 2018 against U.S. Bank and others.1        In that

proceeding, she challenged the validity of the Note on the

ground that several financial institutions had given her copies

of the Note and that there were differences in the endorsements

on those copies.

     After the conclusion of discovery, on January 21, 2020,

U.S. Bank and Wells Fargo (collectively, “Appellees”) filed a

motion for summary judgment.     In support of that motion, the

Appellees submitted a declaration by Wells Fargo’s Vice

President of Loan Documentation, Richard L. Penno (“Penno

Declaration”).   The Penno Declaration asserts that U.S. Bank has

had continuous possession of the original mortgage Note since at

least February 15, 2006 and includes several exhibits.

     On February 18, 2020, the Appellant opposed the motion for

summary judgment on jurisdictional grounds.        Several weeks

later, on March 12, the Appellant filed a motion to expunge,

seeking to exclude the Penno Declaration from the record

submitted on summary judgment.     The motion to expunge

principally argued that Penno is an expert witness whose

identity and report should have been disclosed earlier in the



1 The other defendants named in the adversarial action were
Credit Suisse First Boston Mortgage Securities Corp., CSAB
Mortgage-Backed Pass-Through Certificates, Series 2006-1, Wells
Fargo Bank, N.A. (“Wells Fargo”), and DLJ Mortgage Capital, Inc.

                                   3
      Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 4 of 9




litigation.    Of relevance to this appeal, however, the motion

added that five of the exhibits to the Penno Declaration should

also have been disclosed prior to the close of discovery on

November 7, 2019 and therefore should not be considered in

connection with the summary judgment motion.        The Appellant

argued that there is a question of fact as to whether U.S. Bank

ever paid for the Appellant’s mortgage and has a possessory

interest in the Note.

     On March 26, 2020, the Bankruptcy Court held a hearing on

the motions.    It denied the motion to expunge on the ground that

Penno was not testifying as an expert witness and, as a result,

the Appellees were not required to disclose his testimony

earlier than they had.    The Bankruptcy Court granted the motion

for summary judgment, concluding that U.S. Bank had shown that

it had retained possession of the Appellant’s original Note at

all times relevant to the litigation.       On April 1, the

Bankruptcy Court issued Orders formally denying the motion to

expunge and granting the Appellees’ motion for summary judgment

for the reasons stated on the record at the March 26 hearing.

     On April 15, 2020, the Appellant filed motions to reargue

each of the motions (the “Motions to Reargue”).        The motion to

reargue the motion to expunge asserted that the five exhibits to

the Penno Declaration were not timely disclosed and that they


                                   4
      Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 5 of 9




and the passages from the Penno Declaration that had relied on

them should not be considered in connection with the summary

judgment motion.

     On May 14, 2020, the Bankruptcy Court held a hearing on the

Motions to Reargue.    When asked why he had not appealed from the

rulings in the adversary proceeding if he felt the Bankruptcy

Court had erred, Appellant’s counsel explained that he thought

the Bankruptcy Court may have made a mistake since it did not

specifically address on March 26 his argument that the five

documents, which he characterized as important, were

inadmissible.   The Bankruptcy Court promptly explained, however,

that it had addressed the issue and had ruled that they are

admissible.   The Bankruptcy Court added that it had made no

material mistake regarding their admissibility or the fact that

Mr. Penno was not testifying as an expert.        It concluded that

Appellant had not met the Rule 60(b) standard; it denied the

motion to reopen the adversary proceeding.        On May 19, the

Bankruptcy Court issued a brief Order formally denying the

Motions to Reargue for the reasons stated on the record at the

May 14 hearing.

     On July 17, 2020, the Appellant appealed the Bankruptcy

Court’s denial of her Motions to Reargue.       She principally

argues that the Bankruptcy Court erred in not explicitly


                                   5
         Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 6 of 9




addressing her argument that the exhibits to the Penno

Declaration should have been produced before “the discovery bar

date” and therefore should not have been considered in

connection with the summary judgment motion.           The appeal became

fully submitted on September 15.

                                 Discussion

     28 U.S.C. § 158(a) vests district courts with appellate

jurisdiction over bankruptcy court rulings.           A district court

may “affirm, modify, or reverse a bankruptcy judge’s judgment,

order or decree.”      Fed R. Bankr. P. 8013.      On appeal, the legal

conclusions of the bankruptcy court are reviewed de novo, but

its findings of fact are reversed only when they are “clearly

erroneous.”     Kuhl v. United States, 467 F.3d 145, 147 (2d Cir.

2006).

     The standard of review for an appeal from the denial of a

Federal Rule of Civil Procedure 60(b) motion for reconsideration

is abuse of discretion.       Malik v. McGinnis, 293 F.3d 559, 561

(2d Cir. 2002).      A trial court “‘abuses’ or ‘exceeds’ the

discretion accorded to it when (1) its decision rests on an

error of law . . . or a clearly erroneous factual finding, or

(2) its decision -- though not necessarily the product of a

legal error or a clearly erroneous factual finding -- cannot be

located within the range of permissible decisions.”            Shahriar v.


                                      6
         Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 7 of 9




Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 250 (2d Cir.

2011).    “An appeal from an order denying a Rule 60(b) motion

brings up for review only the denial of the motion and not the

merits of the underlying judgment. . . .”          McGinnis, 293 F.3d at

561 (citation omitted).

     It is helpful to begin by noting what is not at issue on

this appeal.     The Appellant does not appeal the Bankruptcy

Court’s ruling that Mr. Penno was not testifying as an expert

witness and that it could consider his declaration when

addressing the Appellees’ summary judgment motion.            Instead,

this appeal focuses solely on certain exhibits attached to the

Penno Declaration and the declaration’s discussion of them.2

     Appellant asserts that five exhibits to the Penno

Declaration are relevant to the Bankruptcy Court’s ruling that

U.S. Bank had continuous possession of the Note “endorsed in

blank,” but that they had not been disclosed to the Appellant

before they were produced as attachments to the Declaration.

The Appellant contends that the Bankruptcy Court erred on March

26 by not specifically addressing her argument regarding that

late production, and thereby erred on May 14 in denying her

Motions to Reargue.



2 Appellant emphasizes the importance of page 4 of Exhibit E to
the Penno Declaration.

                                      7
      Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 8 of 9




     The Appellant has not shown that the Bankruptcy Court

abused its discretion in denying her Motions to Reargue.          She

has failed to show that the Bankruptcy Court’s denial of the

Motions to Reargue “cannot be located within the range of

permissible decisions.”     Smith & Wollensky, 659 F.3d at 250.         As

a review of the May 14 colloquy with Appellant’s counsel

indicates, the Bankruptcy Court was aware of Appellant’s

arguments about the late disclosure of the documents attached to

the Penno Declaration and rejected those arguments on March 26

in the course of denying Appellant’s objection to the entirety

of the Penno Declaration.     The Bankruptcy Court’s ruling that

Rule 60(b) was not the proper vehicle to attack the March ruling

was entirely reasonable.

     The Bankruptcy Court did not commit error when it concluded

that any challenge to its ruling on the motion for summary

judgment (and the related motion to expunge from the record

evidence the Appellees submitted with that summary judgment

motion) should have been brought through an appeal of those

rulings.    After all, a court is not required to sanction a party

for the late production of documents by striking them from the

record.    A bankruptcy court has “wide discretion” when deciding

whether to impose sanctions.     Design Strategy, Inc. v. Davis,

469 F.3d 284, 294 (2d Cir. 2006).      The Bankruptcy Court was


                                   8
         Case 1:20-cv-04412-DLC Document 22 Filed 02/03/21 Page 9 of 9




entitled to reach the merits of the issues presented by the

adversary proceeding at the time it addressed the Appellees’

motion for summary judgment and nothing presented in the

Appellant’s Motions to Reargue suggests that the Bankruptcy

Court acted outside its broad discretion in rejecting those

Motions to Reargue.

                                 Conclusion

     The Bankruptcy Court’s May 19, 2020 denial of the

Appellant’s Motions to Reargue is affirmed.           The Clerk of Court

shall enter judgment for the Appellees and remand the case for

further proceedings consistent with this judgment.

Dated:       New York, New York
             February 3, 2021


                                             _________________________
                                                    DENISE COTE
                                           United States District Judge




                                      9
